IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20837
                        Conference Calendar



THEODORE WILLIAM PALMER,

                                         Plaintiff-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2264
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Theodore William Palmer, Texas prisoner # 847820, challenges

the district court’s 28 U.S.C. § 1915A dismissal as frivolous or

for failure to state a claim of his 42 U.S.C. § 1983 civil rights

lawsuit, asserting that he has not been properly compensated for

work performed while in prison.   He argues, for the first time on

appeal, that the failure to compensate him violates Texas law.

     This court will not review this newly raised argument.     See

Shanks v. AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20837
                                -2-

1999); Burch v. Coca-Cola Co., 119 F.3d 305, 319 (5th Cir. 1997).

Inasmuch as Palmer’s argument can be construed as a restatement

of his general claim that he was entitled to compensation, the

claim is frivolous because, as the district court determined,

Palmer has no constitutional right to such compensation.    See Ali

v. Johnson, 259 F.3d 317, 318 (5th Cir. 2001).

     Palmer’s appeal is without arguable merit, is frivolous, and

is therefore DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s

dismissal of Palmer’s complaint counts as a strike for purposes

of 28 U.S.C. § 1915(g), as does this court’s dismissal of the

instant appeal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th

Cir. 1996).   Palmer is CAUTIONED that if he accumulates a third

strike, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is in imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.